Hardin, P. J.
1. Upon the conflicting evidence appearing at the trial, it was proper that the principal questions involved therein should be submitted to the jury. Whether the plaintiff was guilty of contributory negligence was a question of fact for the jury. So, too, whether the defendant was guilty of negligence was a question, upon the whole evidence, for the jury to determine. It appears in Adolph v. Railroad Co., 65 N. Y. 554, that an accident occurred whereby the plaintiff was brought in collision with a car. “Plaintiff did not hear the car until it was close up, and did not hear the driver call. Another witness testified he was close to the place of collision, and did not hear the driver call to plaintiff. Plaintiff, when he ascertained the car was behind him, turned off short, but before the wagon was clear of the track it was struck by the car, and upset, injuring plaintiff, and breaking his wagon. ” In that case it was held “that the evidence required the submission of the question of negligence on the part of defendant, and contributory negligence on the part of the plaintiff, to the jury.” In Parsons v. Railroad Co., 113 N. Y. 355, 21 N. E. Rep. 145, it is held that questions relating to plaintiff’s contributory negligence must be made very clear before a court is warranted in withholding an inquiry in respect to them from the jury; and it is a familiar rule that when the evidence is conflicting, and different interpretations or inferences may be drawn therefrom, it is the province of a jury to pass upon the questions involved therein. Belton v. Baxter, 58 N. Y. 411; Greany v. Railroad Co., 101 N. Y. 419, 5 N. E. Rep. 425; Gillespie v. City of Newburgh, 54 N. Y. 468. We are not at liberty to revers'e the verdict of the j ury, even though our impressions, if the question was an original one, might be in favor of the plaintiff. In Baird v. Mayor, etc., 96 N. Y. 567, it was said: “In reviewing the determination of a trial court on questions of" fact, [when the evidence is conflicting,] an appellate tribunal is not warranted-in reversing, upon the sole ground that, in its opinion, the trial court should-have reached a different conclusion. * * * rp0 justify a reversal, it must appear that * * * the proofs so clearly preponderated in favor of a contrary result that it can be said, with a reasonable degree of certainty, that the trial court erred in its conclusions.” Where parties to an action in giving their testimony are in conflict, it is the province of the jury to say which version is accurate and worthy of credence; and a finding of a jury which believes one party, and disbelieves the other, cannot be disturbed by an appellate court because of such finding of a jury. Elwood v. Telegraph Co., 45 N. Y. 549;. *779Carbon Works v. Schad, 38 Hun, 71. From the views already stated, it is quite apparent that no error was committed by the trial court in refusing the motion for a nonsuit, when it was made at, the close of the plaintiff’s evidence.
2. It is contended by the learned counsel for the appellant that it was held in Hartfield v. Roper, 21 Wend. 615, where a collision on the highway has taken place, that the party injured cannot recover if he “had drawn the mischief upon him by his own neglect,” and that under the doctrine of that case the charge of the trial court was erroneous. We have looked into the charge, and find that in the body of the charge it was stated tó the jury that, “if the plaintiff himself has been guilty of negligence which contributed to the causing of the accident, then he cannot recover; because the law very wisely says that where two are to blame, and the one who suffers has himself been negligent, he must bear it, because the law is not wise enough, jurors are not wise enough, and courts are not wise enough to divide the damages, and say how much each one shall suffer; so that, after deciding what are the facts in this case, you will perhaps first attempt to determine, and will determine, whether or not, under all the circumstances, the defendant himself was negligent, and whether, if negligent, his negligence caused the accident. If you say that he took all the pains he could or ought to, as a prudent man and a reasonable man, to avoid this accident, then that is the end of this case, and the plaintiff should not recover. If you say he (the defendant) was negligent, and failed to perform his duty, and that his negligence caused the accident, then you will hold your judgment in suspense until you determine another question, namely, whether or not the plaintiff himself was guilty of negligence which contributed to the accident and injury for which he claims damages; and if you find he was guilty of such negligence, which contributed to the accident, then he cannot recover; but if you determine and decide that the defendant was guilty of negligence which caused the accident, and that the plaintiff was not guilty of negligence which contributed to it, then the plaintiff should recover damages. ”
We think the quotation from the charge which we have made contained nothing contrary to the principle laid down in Hartfield v. Roper, supra. When the body of the charge had been delivered, numerous requests to charge were presented by the appellant, and among them was one, to-wit: “That it was the duty of plaintiff, in walking in the traveled path of Lincoln avenue upon the occasion in question, to look for the approaching teams and vehicles in all directions from which ordinary, careful, and cautious men would expect them to come, and to use such care and vigilance to avoid injury from them as was proportionate to the danger to be encountered; and if he omitted so to do, and such failure contributed to the accident, plaintiff cannot recover.” That request was declined, and the defendant took an exception. We think the words, “to look for approaching teams and vehicles, in all directions,” were too broad, and properly refused, for two reasons—First, the subject-matter embraced in the request had been delivered to the jury in the charge as pronounced, and it was not error for the court to refuse to repeat an instruction upon the law already given; secondly, it was not the duty of the plaintiff, under the circumstances disclosed in this ease, to look back and ascertain the approach of vehicles from the rear-. Coulter v. Express Co., 56 N. Y. 587. In Adolph v. Railroad Co., 76 N. Y. 533, it was said by Folger, J.: “Eachindividual of the entire public, as a general rule, and in the absence of especial regulation of law, has as good right to be upon the common street or highway as any other individual thereof. * * * Hence he is not bound to look back, or to listen for the coming of another, so as to make clear the way before him.”
Under the doctrine of these cases, we think the court properly refused to charge that it was the duty of the plaintiff “to look in all directions,” *780“whether before or behind;” and that if “from such omission he failed to discover and avoid defendant’s horse and cutter, then he cannot recover.” The court did charge, in response to a request thereafter made by the appellant, “that if the plaintiff, upon the occasion in question, by the exercise of care and prudence proportionate to the danger ordinary men would apprehend in such a time and place, could have discovered the approach of defendant’s horse and cutter, and stepped aside and escaped injury, then he cannot recover;” and he also charged “that if the plaintiff, upon the occasion in question, by being as careful as men ordinarily are, could have stepped outof the track in which he was walking, and escaped injury from defendant’s horse and cutter, then he cannot recover.” Our attention is invited to Coleman v. Railroad Co., 114 N. Y. 618, 21 N. E. Rep. 1064, to a refusal to charge which was held to be erroneous. In dealing with that request, it was said that the matter embraced in the request which as a matter of law would have constituted a ground of negligence, “was not, in substance or effect, expressed in the instruction given by the charge of the court to the jury.” We think that case does not aid the appellant. We are of the opinion that the appellant obtained from the court as favorable instructions as upon the case made he was entitled to receive, and that the principal questions of fact were properly left for the consideration of the jury, and that their verdict should be allowed to stand. Judgment and order affirmed, with costs. All concur.